Case: 22-10317     Document: 00516438729         Page: 1     Date Filed: 08/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 18, 2022
                                  No. 22-10317
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Frank Allen Lonero,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3384


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Frank Lonero, challenges the dismissal of his
   Federal Tort Claims Act (“FTCA”) suit against the United States for the
   negligence of a Bureau of Prisons (“BOP”) officer. The district court held
   that Plaintiff’s action was time-barred and that neither the doctrine of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10317      Document: 00516438729            Page: 2   Date Filed: 08/18/2022




                                      No. 22-10317


   equitable tolling nor equitable estoppel applied to extend the time to file suit.
   We AFFIRM.
                                  BACKGROUND
          On July 15, 2016, while Plaintiff was a pre-trial detainee in the custody
   of BOP, he was severely beaten by fellow inmates. Plaintiff contends that the
   beating occurred after other inmates learned that he had informed a prison
   official that inmates were illegally making wine inside the prison. Plaintiff
   alleged that the BOP officer in question carelessly disclosed to others that
   Plaintiff had reported the illegal activity.
          On October 30, 2017, Plaintiff submitted his FTCA claim for damages
   to the BOP and provided his attorney’s P.O. Box address on the claim form.
   The BOP’s Office of Regional Counsel acknowledged receipt of the claim on
   November 3, 2017. Almost a year later, on October 25, 2018, Plaintiff’s
   counsel contacted the Regional Counsel, requesting an update on the status
   of Plaintiff’s claim. The Regional Counsel responded the same day, stating
   that he “hope[d] to have a better feel for the expected adjudication date in
   the next week or so” and that he “underst[oo]d the adjudication was
   overdue.”
          Approximately three months later, on January 30, 2019, the BOP
   denied Plaintiff’s claim and sent the denial letter by certified mail to
   Plaintiff’s counsel at the P.O. Box address provided on Plaintiff’s claim form.
   The letter advised that if Plaintiff wished to challenge the determination of
   the claim, he had six months from the date of the mailing of the
   communication to file a suit in federal district court.
          Postal Service records indicate that the letter was available for pick up
   at the local Post Office from February 2, 2019, until February 20, 2019, after
   which it was deemed unclaimed and returned to the sender. The Regional
   Counsel’s Office received the returned letter on or around March 20, 2019.




                                            2
Case: 22-10317      Document: 00516438729           Page: 3    Date Filed: 08/18/2022




                                     No. 22-10317


   A BOP employee confirmed that the letter had been sent to the address
   provided on Plaintiff’s claim form and checked Plaintiff’s counsel’s address
   on his State Bar of Texas profile to confirm that the address provided was
   correct. The employee also called the phone number provided by Plaintiff’s
   counsel but received a “robo generated” voicemail saying the caller was
   unavailable.
          On June 23, 2020, approximately twenty months after being informed
   by the Regional Counsel that adjudication of the claim “was overdue” and
   that the expected date of adjudication would be known in the “next week or
   so,” Plaintiff’s counsel contacted the Regional Counsel asking about the
   status of the claim and stating he “ha[d] not received anything.” Three days
   later, the Regional Counsel responded that the claim had been adjudicated
   on January 30, 2019, but that the denial letter had been “returned as
   undeliverable.” He attached a copy of the letter denying the claim and the
   Postal Service tracking information showing that the letter had been sent by
   certified mail to the P.O. Box provided, that the letter was unclaimed but
   available for pickup from February 2 through February 20, 2019, and that it
   was returned to the BOP. Plaintiff’s counsel contacted the Postal Service
   about delivery of the letter, and the Postal Service informed him that the item
   “was likely ‘mishandled by the local Post Office.’”
          On November 12, 2020, Plaintiff filed suit against the United States
   under the FTCA, alleging that a BOP officer carelessly disclosed to others
   that Plaintiff had reported another inmate was making wine inside the prison.
   Plaintiff stated that although the BOP denied his claim on January 30, 2019,
   his counsel did not receive the letter or have actual notice until June 26, 2020.
   Plaintiff further alleged that the P.O. Box address the letter was sent to had
   been used by his counsel during that time, had been in existence since 2006,
   but that the Postal Service indicated that the letter was “unclaimed” and
   “unable to forward.” Plaintiff alleged that according to the Postal Service,



                                          3
Case: 22-10317      Document: 00516438729           Page: 4     Date Filed: 08/18/2022




                                     No. 22-10317


   the letter was likely “mishandled by the local Post Office.” Plaintiff asserted
   that “any applicable statute of limitations period should be tolled based on
   equitable tolling, equitable estoppel and/or the discovery rule.”
          Defendant filed a motion for summary judgment, arguing that the suit
   was barred by the FTCA statute of limitations and that Plaintiff was not
   entitled to equitable tolling, equitable estoppel, or the discovery rule. The
   district court granted the motion. Plaintiff timely filed a notice of appeal.
                                   DISCUSSION
          We review the grant of a motion for summary judgment de novo. The
   FTCA acts as a limited waiver of sovereign immunity and, with some
   exceptions, provides that the United States is liable in tort for certain
   damages caused by the negligence of a Government employee “if a private
   person would be liable to the claimant in accordance with the law of the place
   where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Although
   substantive state law determines whether a cause of action exists, federal law
   governs the statute of limitations for asserting a claim. Johnston v. United
   States, 85 F.3d 217, 218-19 (5th Cir. 1996). Specifically, the FTCA provides
   that a tort claim against the United States must be “presented in writing to
   the appropriate Federal agency within two years after such claim accrues,”
   and an action must be filed in federal district court “within six months after
   the date of mailing, by certified or registered mail, of notice of final denial of
   the claim by the agency to which it was presented.” 28 U.S.C. § 2401(b).
          This Court requires a strict application of the six-month statute of
   limitations. Carr v. Veterans Admin., 522 F.2d 1355, 1357 (5th Cir. 1975).
   Thus, the six-month statute begins to run at the time the notice of the final
   administrative decision is mailed, regardless of whether the claimant actually
   receives the notice. Beemer v. Holder, 495 F. App’x 396, 400 (5th Cir. 2012)
   (noting plain language of § 2401(b) requires that statute of limitations begins




                                           4
Case: 22-10317        Document: 00516438729             Page: 5      Date Filed: 08/18/2022




                                        No. 22-10317


   when notice is mailed, not when it is received). 1 Pursuant to 28 U.S.C.
   § 2675(a), however, “[t]he failure of an agency to make final disposition of a
   claim within six months after it is filed shall, at the option of the claimant
   anytime thereafter, be deemed a final denial of the claim,” and the claimant
   may file his action in federal district court. McCallister v. United States, 925
   F.2d 841, 844 (5th Cir. 1991).
           In this matter, on January 30, 2019, the BOP sent by certified mail to
   Plaintiff’s counsel the letter denying Plaintiff’s administrative claim.
   Plaintiff filed his complaint in federal court more than twenty-one months
   later, on November 12, 2020. Because Plaintiff did not file his action in
   federal court within six months of the mailing of the denial of his
   administrative claim, Plaintiff’s FTCA action is time-barred under the plain
   language of the statute. 28 U.S.C. § 2401(b).
           Plaintiff contends that his untimely filing should be excused by the
   doctrine of equitable tolling, which we have held must be sparingly applied.
   Ellis v. U.S. Dep’t of Veterans Affairs, 721 F. App’x. 395, 397 (5th Cir. 2018).
   The party seeking its application has the burden to provide justification for
   doing so. Id. A plaintiff is entitled to equitable tolling only if he shows
   “(1) that he has been pursuing his rights diligently, and (2) that some
   extraordinary circumstance stood in his way and prevented timely filing.”
   Holland v. Florida, 560 U.S. 631, 649 (2010) (citation omitted).
           Plaintiff argues that equitable tolling should be applied because his
   counsel did not have notice of the denial of his administrative claim until
   June 26, 2020, the date counsel received a copy of the BOP’s January 30,



           1
            Although an unpublished opinion issued on or after January 1, 1996, is generally
   not controlling precedent, it may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).




                                              5
Case: 22-10317        Document: 00516438729           Page: 6   Date Filed: 08/18/2022




                                       No. 22-10317


   2019, denial letter. Plaintiff argues that the email from a Postal Service
   employee indicating that the denial letter mailed to Plaintiff’s counsel on
   January 30, 2019, “may have been mishandled by the local Post Office”
   should excuse his late filing.
             Even assuming some mishandling of the mail by the Postal Service,
   that does not satisfy Plaintiff’s obligation to demonstrate that he pursued his
   rights diligently or that some extraordinary circumstance stood in his way and
   prevented timely filing. It is particularly telling that Plaintiff waited twenty
   months to inquire about the status of his claim after being advised by BOP
   that adjudication of the claim was “overdue” and that the date for its
   adjudication would be known soon. Moreover, under § 2675(a), Plaintiff was
   entitled to deem his administrative claim denied six months after he
   submitted his claim to the BOP and could have filed an action in federal
   district court thereafter.       Equitable tolling does not apply “where the
   claimant failed to exercise due diligence in preserving his legal rights” or the
   failure to timely file is attributable to “what is at best a garden variety claim
   of excusable neglect.” Perez v. United States, 167 F.3d 913, 917 (5th Cir. 1999)
   (internal quotation marks and citation omitted). We conclude that Plaintiff
   has not satisfied the strict standard established by this Court for application
   of the doctrine of equitable tolling, and we find it inapplicable.
             Plaintiff also argues that equitable estoppel applies to excuse his late
   filing.     To establish equitable estoppel, the petitioner “must prove
   affirmative misconduct by the [G]overnment in addition to the four
   traditional elements of the doctrine.” Linkous v. United States, 142 F.3d 271,
   277 (5th Cir. 1998) (citations omitted). Notably, “[e]quitable estoppel is
   rarely valid against the [g]overnment.” Id. (citation omitted).
             Plaintiff argues that the conduct of the Government was misleading
   because the Government knew that Plaintiff’s counsel and BOP’s Regional




                                            6
Case: 22-10317         Document: 00516438729               Page: 7      Date Filed: 08/18/2022




                                           No. 22-10317


   Counsel regularly communicated by way of phone and email.                                But
   administrative claim denials are required by statute to be “in writing and sent
   by certified or registered mail.” See § 2675(a). Because of this statutory
   requirement, it was not reasonable to assume that the denial would be sent by
   email. And Plaintiff produced no evidence that BOP represented that it
   would notify Plaintiff’s counsel of the adjudication by email. 2
           For these reasons and those advanced in the district court’s careful
   January 28, 2022, Order, we AFFIRM the district court’s judgment.
           AFFIRMED.




           2
             Plaintiff also argues that the discovery rule should apply to this case but does not
   support that argument with any relevant authorities. “A cause of action under federal law
   accrues within the meaning of § 2401(b) when the plaintiff knows or has reason to know of
   the injury which is the basis of the action.” Ramming v. United States, 281 F.3d 158, 162
   (5th Cir. 2001) (internal quotation marks and citation omitted). This was not a latent
   injury, and the discovery rule has no application.




                                                 7